UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6485


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVIS LEE JONES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:11-cr-00039-GEC-6)


Submitted: February 28, 2020                                      Decided: March 17, 2020


Before MOTZ, DIAZ, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juval O. Scott, Federal Public Defender, Christine Madeleine Lee, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke, Virginia, for
Appellant. Thomas T. Cullen, United States Attorney, Roanoke, Virginia, Jean B. Hudson,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Lee Jones appeals the district court’s order denying his motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) (2018). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Jones, No. 7:11-cr-00039-GEC-6 (W.D. Va. Apr. 10, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2